  Case 20-20111       Doc 129   Filed 05/20/20 Entered 05/20/20 12:40:27          Desc Main
                                Document      Page 1 of 20


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
James T. Markus (pro hac vice)
Markus Williams Young & Hunsicker LLC
2120 Carey Avenue, Suite 101
Cheyenne, WY 82001
Telephone: 307-778-8178
Facsimile: 307-638-1975
bhunsicker@MarkusWilliams.com

COUNSEL FOR DEBTOR
AND DEBTOR IN POSSESSION
MOUNTAIN STATES ROSEN, LLC

                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING

In re:                                     )
                                           )        Case No. 20-20111
MOUNTAIN STATES ROSEN, LLC                 )
                                           )        Chapter 11
                                           )
                                           )
Debtor in Possession.                      )

    MOTION OF THE DEBTOR FOR ENTRY OF AN ORDER (A) APPROVING
    BID PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE
         DEBTOR’S ASSETS; AND (B) APPROVING BREAK-UP FEE


           Mountain States Rosen, LLC (“Debtor”), debtor-in-possession herein, by and

through its undersigned proposed counsel, hereby files this motion (the “Motion”)

pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bank. P. 2002 and 6004 seeking the

entry of an order: (a) approving bid procedures for the sale of substantially all of the

Debtor’s assets (the “Assets”); and (b) approving the Break-Up Fee, as defined herein, to

the extent applicable. In support of this Motion, the Debtor states as follows:




{Z0315364/1 }                                   1
  Case 20-20111       Doc 129   Filed 05/20/20 Entered 05/20/20 12:40:27       Desc Main
                                Document      Page 2 of 20



                                     JURISDICTION

           1.   This Bankruptcy Court (the “Court”) has jurisdiction to consider this matter

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a) and 363 and

Fed. R. Bankr. P. 2002(a)(2) and 6004.

                                     BACKGROUND

           2.   On March 19, 2020 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to

manage its business as debtor-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.

           3.   On April 3, 2020, the Office of the United States Trustee (the “UST”) filed

a United States Trustee’s Notice of Appointment of Unsecured Creditors Committee

(Docket No. 36), appointing an official committee of unsecured creditors (the

“Committee”) in this case to represent the interests of unsecured creditors. The UST

subsequently filed a United States Trustee’s Amended Notice of Appointment of Unsecured

Creditors Committee (Docket No. 38) to add additional members to the Committee.

A.         The Debtor’s Business Operations, Corporate Structure and Events Leading
           Up to the Filing of The Case.

           4.   The Debtor is a premium lamb processing, harvesting, and fabricating

company located in Greeley, Colorado, and employs approximately 230 people with a

variety of backgrounds and diverse talents. The Debtor obtains most of its livestock

through purchases from Mountain States Lamb Cooperative (the “Co-op”) based on market


{Z0315364/1 }                                 2
  Case 20-20111      Doc 129     Filed 05/20/20 Entered 05/20/20 12:40:27        Desc Main
                                 Document      Page 3 of 20



prices. The Co-op has over 150 members from third, fourth, and fifth generation ranching

families throughout the country. The Debtor is a fully owned subsidiary of Mountain States

Lamb and Wool Cooperative, which is a fully owned subsidiary of the Co-op. The Debtor

purchases the substantial majority of its lamb from the Co-op. The Debtor’s main business

is harvesting and meatpacking of lamb. It is a vertically integrated company, from

procurement and production of lamb products and uses 100% of its lamb, and sells fat,

bone, livers, lungs, and blood to Premium Pet, Darling International, and JBS USA Food

Company.

           5.   The Debtor’s lamb fabrication facility is located at 920 7th Ave. Greeley,

Colorado 80634 (the “Greeley Facility”). Substantially all the Debtor’s other assets are

meat harvesting, fabricating, and packing equipment located at the Greeley Facility. The

Greeley Facility is strategically located to provide easy access to the live lambs coming

from the Co-op producers. Further, the Greeley Facility’s location ensures the Debtor’s

ability to distribute products across the United States.

           6.   Prior to the Petition Date, the Debtor was working on several fronts to reduce

its costs, increase its revenue, and expand profitability. More specifically, the Debtor sold

a costly New York City facility and operation, which reduced ongoing costs and provided

cash to pay down debt owed to CoBank, the Debtor’s primary lender.

           7.   The Debtor also spent eighteen months marketing and exploring a sale of the

Greeley Facility as a going concern continuing the business of the Debtor. The Debtor had

executed a letter of intent with an industry leading veal and lamb company (the “Potential

Pre-Petition Buyer”). The Debtor worked for many months to consummate the sale to

{Z0315364/1 }                                  3
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27        Desc Main
                                 Document      Page 4 of 20



the Potential Pre-Petition Buyer both inside and outside of a chapter 11 process. However,

despite the Debtor’s best efforts, it was not able to close the sale to the Potential Pre-

Petition Buyer. Soon thereafter, the Debtor’s secured lender, CoBank, refused to extend

the loan, issued a default notice and was about to commence a state-court receivership

action, which Debtor believes would have shuttered the Greeley Facility and caused a

forced liquidation of the Debtor’s assets, the loss of 230 jobs and created even greater

havoc on the domestic lamb industry, beyond the severe impact of the COVID-19

pandemic.

           8.    The Debtor commenced this case to preserve the going concern value of its

assets for the benefit of CoBank, creditors, the employees, and the other parties in interest.

           9.    Fortunately, Debtor has secured another buyer, Greeley FAB, LLC

(“Greeley FAB”) to purchase Debtor as a going concern despite the COVID-19 pandemic

and its severe negative impact on the United States economy and the lamb market.

B.         The Greeley FAB, LLC Stalking Horse Offer.

           10.   In late April 2020, the Debtor received an offer from Greeley FAB for the

sale and purchase of substantially all of the Debtor’s Assets and for ten million dollars

($10,000,000) as well as assumption of certain liabilities, including but not limited to a PPP

Loan (as defined below) in the amount of $3,595,000 (the “Greeley FAB Offer”). Greeley

FAB is an insider of the Debtor under the meaning of 11 U.S.C. § 101(31).

           11.   The Debtor notified both CoBank and the Committee about the terms of the

Greeley FAB offer and for the last two weeks has worked to move forward with a sale

process. However, as detailed below, CoBank has been unwilling to agree to start a sale

{Z0315364/1 }                                 4
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                 Document      Page 5 of 20



process due to its demands to bring in an additional investment advisor and CoBank’s

inability to agree on the structure and compensation for this additional professional.

           12.   The Debtor, upon consultation with its counsel and independent financial

advisor, r² advisors LLC (“r²”), believes the Greeley FAB Offer is fair, reasonable and in

the best interest of the estate. In fact, the Debtor believes the Greeley FAB offer is superior

to the proposed prepetition sale to the Potential Pre-Petition Buyer. The Debtor decided to

accept the Greeley FAB Offer, which is subject to Court approval and to receiving higher

and better offers through a competitive bidding process to market test the Greeley FAB

Offer.

           13.   Although the Debtor believes the Greeley FAB Offer is fair and reasonable

and reflects the highest and best value for the Assets as of the date of this Motion, the

Debtor proposes to market test and shop the Greeley FAB Offer for potential overbids and

in such a case hold an auction (the “Auction”) in hopes that higher and better offers are

generated for the Assets in order to maximize value for the estate.

           14.   Greeley FAB has agreed to allow the Greeley FAB Offer to be subject to the

Auction in return for receiving certain buyer protections as discussed in more detail below.

Accordingly, the Debtor proposes to sell its Assets to Greeley FAB pursuant to the Greeley

FAB Offer (the “Greeley FAB APA”), subject to higher and better offers through the

Auction process. The following is a summary of the terms and conditions of the Greeley

FAB APA. In the event of a conflict between the below summary and the Greeley FAB

APA, the Greeley FAB APA shall control (capitalized terms are defined in the Greeley

FAB APA unless indicated otherwise):

{Z0315364/1 }                                 5
  Case 20-20111          Doc 129     Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                     Document      Page 6 of 20



                a. Purchase Price: The aggregate purchase price for the sale and
                   purchase of the Included Assets is ten million dollars ($10,000,000),
                   adjusted if necessary, as of the Closing as provided in the Greeley
                   FAB APA, plus assumption of the Assumed Liabilities, including
                   without limitation assumption of the PPP Loan (as defined below).

                b. Purchased Assets: All of the direct and indirect right, title and
                   interest of the Debtor in and to all tangible and intangible assets,
                   properties, rights, claims and Contracts used, useful or held for use in,
                   or related to, the Business, including: all Current Assets, including,
                   but not limited to, accounts receivable, prepaid insurance, prepaid
                   expenses and other current assets related to the Greeley Facility, but
                   excluding all cash other than the proceeds of the Paycheck Protection
                   Program Loan from the Converse County Bank of Douglas, Wyoming
                   to Mountain States/Rosen, LLC, designated Loan No. 7393037, dated
                   April 15, 2020 in the principal amount of $3,595,000.00 (the “PPP
                   Loan”) including all undistributed and unspent proceeds from the PPP
                   Loan; all Inventory and supplies relating to or located at the Greeley
                   Facility; all Equipment, including, but not limited to, furniture,
                   fixtures, machinery, vehicles, rolling stock, computers and computer
                   equipment, parts, tools, supplies, signage, manuals, training materials
                   and other items of Equipment relating to or located at the Greeley
                   Facility and owned by the Debtor used for the operation of the Greeley
                   Facility; fee simple title to the parcels of Land consisting of the
                   Greeley Facility, together with all rights of way, easements,
                   hereditaments, tenements and other rights appurtenant thereto,
                   including any right, title and interests in and to any streets or other
                   public ways adjacent to the Land and any water or mineral rights
                   owned by, or leased to, the Debtor in relation to the Greeley Facility
                   and any rights pursued or being pursued by the Debtor in relation to
                   the Greeley Facility; all Improvements located on the Land, including
                   but not limited to, the Greeley Facility, and all other structures,
                   systems, fencing, security, and fixtures and all utilities and rights to
                   utilities, including natural gas, electricity, water, municipal
                   wastewater and all connections, taps, permits, licenses and all use
                   rights relating to the utilities held by the Debtor or associated with,
                   and utilized in, the ownership and operation of the Greeley Facility;
                   all of Debtor’s rights under those contracts of the Debtor that relate to
                   the Greeley Facility and are required to operate and maintain the
                   Greeley Facility consistent with past practices, as determined by
                   Greeley FAB in its sole discretion, including, among others, (i) that
                   certain Shared Services Agreement (Wastewater), that certain Shared
                   Services Agreement (Steam) and that certain Shared Services

{Z0315364/1 }                                      6
  Case 20-20111       Doc 129     Filed 05/20/20 Entered 05/20/20 12:40:27          Desc Main
                                  Document      Page 7 of 20



                Agreement (Blood), each dated as of January 4, 2016 and each by and
                between Swift Beef Company and the Debtor (collectively, the “Swift
                Contracts”); all Intellectual Property, including, but not limited to, all
                domain names, computer programs, software, manuals and related
                rights; all registrations of trademarks and of other marks, registrations
                of trade names, labels or other trade rights, and applications for any
                such registrations; all names or tradenames by which the Greeley
                Facility or any part thereof may be known including, but not limited
                to, the trade names related to “Mountain States/Rosen”, all copyrights,
                copyright registrations and applications therefor; all trademarks and
                other marks, trade names, trade dress, labels and other trade rights,
                whether or not registered; all inventions, designs, know-how, trade
                secrets, improvements, formulae and similar assets; all knowledge,
                know-how, inventions and improvements relating to any equipment,
                operations of the Greeley Facility, and all license, royalty or other
                agreements relating to any of the foregoing; all claims and causes of
                action relating to any of the foregoing, including claims and causes of
                action for past infringement; and all other intellectual property rights
                of any character or description including all good will associated with
                such intellectual property rights, to the extent relating to the Greeley
                Facility; all Books and Records, including, but not limited to, all lists,
                records, data bases, or other business information of any kind required
                by law to be kept and maintained, mailing lists, marketing and sales
                materials and records, financial and accounting information and
                records, business forecasts, sales and marketing plans and information
                manuals, training materials, and similar items, and all books, records,
                files, computer software, data or databases, telephone numbers, email
                addresses and fax numbers, correspondence, memoranda, notes and
                other documents or papers and other evidence thereof that the Debtor
                maintains or is required to maintain by law or by any third party, to
                the extent relating to the ownership of the Greeley Facility, if any; and
                all Permits owned or held by the Debtor relating to the use or
                ownership of the Greeley Facility, and any and all rights relating
                thereto and all documentation relating to any Permits.

           c.   Excluded Assets: Greeley FAB shall not purchase, and the Debtor
                shall retain: all cash funds in deposit accounts (other than any
                remaining proceeds of the PPP Loan) any other personal property
                owned by the Debtor not specifically listed or described as a
                purchased asset, any personal property or real property described in
                the Excluded Assets Schedule of the Disclosure Schedule; all rights
                or obligations under all contracts of the Debtor other than the
                Assumed Contracts, including, by way of illustration and without

{Z0315364/1 }                                   7
  Case 20-20111       Doc 129     Filed 05/20/20 Entered 05/20/20 12:40:27          Desc Main
                                  Document      Page 8 of 20



                limitation: (i) any employment agreements, Employee Plans (as
                hereinafter defined) or other employment related contracts or
                arrangements, (ii) any contract representing any indebtedness, and
                (iii) any lease for any property or facility; all the claims and causes of
                action of the Debtor or its estate under 11 U.S.C. §§ 502(d), 544, 545,
                547, 548, 550 and 553, any other avoidance actions under the
                Bankruptcy Code and any commercial tort claims or any proceeds
                thereof.

           d.   Assumed Contracts: All of Debtor’s rights under those contracts of
                the Debtor relating to the Greeley Facility and required to operate and
                maintain the Greeley Facility consistent with past practices, as
                determined by Greeley FAB in its sole discretion, which contracts are
                set forth on the Assumed Contracts Schedule of the Disclosure
                Schedule attached to the Greeley FAB APA, which Assumed
                Contracts include, among others, (i) that certain Shared Services
                Agreement (Wastewater), that (ii) certain Shared Services Agreement
                (Steam) and (iii) that certain Shared Services Agreement (Blood),
                each dated as of January 4, 2016 and each by and between Swift Beef
                Company and the Debtor (collectively the “Initial Assumed
                Contracts”); provided that until the entry of the Final Sale Order,
                Greeley FAB reserves the right to amend the Assumed Contracts
                Schedule of the Disclosure Schedule in its sole and absolute discretion
                to add or delete contracts.

           e.   Assumed Liabilities: Greeley FAB agrees to assume the following
                liabilities: the PPP Loan including all undistributed and unspent
                proceeds from the loan, as well as all attributes of the Debtor relating
                to Small Business Association guarantees, payments, and repayments
                relating to the Loan (to the extent such attributes are assignable); the
                obligation and liabilities to process lambs offered to Debtor or Greeley
                FAB to be processed at the Greeley Facility by Mountain States Lamb
                Cooperative (or its members) at market prices through July 31, 2020,
                providing that the Greeley Facility shall be operated at the same or
                greater capacities as of the date of the Greeley FAB APA and the
                Mountain States Lamb Cooperative (or its members) must not offer
                more than the Greeley Facility capacity on a daily basis; those
                liabilities and obligations arising out of or based upon Greeley FAB’s
                ownership and operation of the Included Assets from and after the
                Closing Date; and the liabilities and obligations of the Debtor under
                the Assumed Contracts, but only to the extent such liabilities or
                obligations arise after or are attributable to periods ending after the
                Closing Date.

{Z0315364/1 }                                   8
  Case 20-20111       Doc 129     Filed 05/20/20 Entered 05/20/20 12:40:27          Desc Main
                                  Document      Page 9 of 20



           f.   Excluded Liabilities: All other obligations, debts, taxes, operating
                expenses, rent, utilities and other liabilities of the Debtor of any kind,
                character or description, whether accrued, absolute, contingent or
                otherwise, shall not be assumed by Greeley FAB and shall be retained
                by the Debtor. Without limiting the foregoing, Greeley FAB shall not
                assume, and the Debtor shall retain: all loans, accounts and other
                amounts payable or to become payable by the Debtor, whether to
                financial institutions, officers, stockholders, affiliates or otherwise to
                any other person, including any accounts payable to any and all
                vendors with respect to any period of time prior to or attributable to
                periods ending on or before the Closing Date; all liabilities and
                obligations of the Debtor in respect of any Taxes; any liabilities or
                obligations under the Assumed Contracts with respect to any period
                of time prior to or attributable to periods ending on or before the
                Closing Date; all liabilities and obligations under any contracts that
                are not Assumed Contracts. In particular, but without limitation,
                Greeley FAB shall not assume any liabilities of the Debtor under, and
                Greeley FAB shall not be deemed a successor company to the Debtor
                in connection with, any Employee Plan, collective bargaining
                agreement or other employment related arrangement to which the
                present or former employees of the Debtor are or were entitled
                (including any severance arrangements or pension plans or obligations
                whether the Debtor incurred such obligations as a result of the Debtor
                employing Employees at current or formerly owned facilities, or the
                Debtor assumed or was assigned such obligations), and Greeley FAB
                shall have no obligation to employ any of the Debtor’s employees in
                connection with or after the transactions contemplated by the Greeley
                FAB APA; all liabilities and obligations relating in any manner to any
                of the Excluded Assets. The Debtor shall be responsible for paying
                all costs of cure necessary for the assumption and assignment of the
                Assumed Contracts to Greeley FAB as of the Closing Date.

           g.   Deposit: $250,000.00 shall be submitted to an escrow agent and the
                escrow agent shall hold the deposit as security for the performance of
                the parties’ obligations under the Greeley FAB APA.

           h.   Representations and Warranties; Covenants: The representations
                and warranties and covenants are customary for a transaction of this
                type, including, without limitation, representations and warranties
                regarding the authority to enter into the Sale transaction, contract cure
                obligations, the best efforts of the parties, notices and consents, access
                to information and the risk of loss.


{Z0315364/1 }                                   9
  Case 20-20111        Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                  Document      Page 10 of 20



           i.    Bidding Procedures: The Greeley FAB APA contemplates Court
                 approval of bidding procedures to govern the Auction sale. The
                 proposed bidding procedures are discussed more fully below.

           j.    Break-Up Fee: In the event that the Greeley FAB APA is terminated
                 at any time before a Closing occurs with Greeley FAB because the
                 Debtor has entered into an agreement with respect to a Sale of the
                 Assets with an alternate entity, the Debtor shall pay Greeley FAB a
                 breakup fee in the amount of no less than $75,000 and up to an
                 additional $75,000 for out-of-pocket expenses relating to
                 (collectively, the “Break-Up Fee”) which shall be paid from the
                 proceeds from the Sale of the Assets upon the Closing of the Sale to
                 the alternate entity.

           k.    Closing Date: Upon the terms and subject to the conditions set forth
                 in the Greeley FAB APA, the Closing of the sale and purchase of the
                 Included Assets shall take place at such place and time and/or on such
                 date as the Debtor and Greeley FAB may mutually agree but in no
                 event later than June 30, 2020.

           l.    Termination Provisions: The Greeley FAB APA may be terminated:
                 (i) at any time before the Closing: if Closing has not occurred by 11:59
                 p.m. EST on the Outside Date; by the mutual written consent of Greely
                 FAB and the Debtor; (ii) by Greeley FAB by written notice to the
                 Debtor if: there has been a material breach, inaccuracy in or failure to
                 perform any representation, warranty, covenant or agreement made by
                 the Debtor under the Greeley FAB APA that would give rise to the
                 material failure of any of the conditions specified therein and such
                 material breach, inaccuracy or failure has not been cured by the Debtor
                 within 3 days of the Debtor's receipt of written notice of such breach
                 from Greeley FAB; or any of the conditions set forth in Section 7.2 of
                 the Greeley FAB APA shall not have been, or if it becomes apparent
                 that any of such conditions will not be, fulfilled by the Outside Date,
                 unless such failure shall be due to the failure of Greeley FAB to
                 perform or comply with any of the covenants, agreements or
                 conditions to be performed or complied with by it before the Closing
                 Date.

C.         Professionals Assisting in the Marketing/Sale Process.

           15.   On March 24, 2020, the Debtor filed its Application to Employ R2 Advisors

LLC as Debtor’s Financial Advisor Under 11 U.S.C. § 327(a) and Approve Retainer Nunc


{Z0315364/1 }                                   10
  Case 20-20111       Doc 129   Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                Document      Page 11 of 20



Pro Tunc to the Date of the Filing of this Application. (Docket No. 22). On March 26,

2020, this Court entered an order approving the r2’s employment in this case. (Docket No.

25). The Debtor anticipates use of r² to assist in the administration and execution of the

anticipated sale process as detailed below.

           16.   Since it was retained, r2 has undergone efforts to prepare the Debtor to

proceed with anticipated sale process. As part of the anticipated sale process, r2 set up an

online data room controlled and maintained by r2 (the “Data Room”). The Data Room

consists of audited and unaudited financial statements, forecasts, budgets, property

descriptions, deeds, employment structure and information, asset schedules, operational

history, plant and production information, a comprehensive presentation on the Debtor’s

operations and other confidential information relevant to the Debtor’s operations.

           17.   r2 has also worked with Debtor’s management to compile a comprehensive

list of potential strategic purchasers and/or investors in the lamb, meatpacking and protein

production business.

           18.   The Committee has moved to retain Alliance Management, LLC

(“Alliance”) to assist the Committee as its financial advisor in this case. See Application

For Order Authorizing and Approving Employment of Alliance Management As Financial

Advisors to The Official Committee of Unsecured Creditors of Mountain States Rosen LLC

Nunc Pro Tunc to April 27, 2020. (Docket No. 96).

           19.   During the past two weeks, Debtor discussed the Greeley FAB Offer and a

sale process with CoBank and the Committee. CoBank and the Committee expressed a

view that the Debtor retain an additional professional, besides r2, to market test the Greeley

{Z0315364/1 }                                 11
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27      Desc Main
                                 Document      Page 12 of 20



FAB Offer, specifically recommending the Debtor engage a specific investment banker.

Though the Debtor believes r2 is well-qualified and able to lead an effective sale process,

the Debtor interviewed CoBank’s recommended investment banker on May 4 and 5, 2020,

and indicated a willingness to retain them if doing so would secure a consensual sale

process with CoBank and the Committee, provided that CoBank would fund the additional

fees, costs and expenses of the professional.

           20.   The Debtor later learned that CoBank decided the Committee, and not the

Debtor, should retain additional professional. Further, the Debtor is informed that CoBank,

the Committee have not yet been able to work out agreeable terms for such an engagement

at such additional cost.

           21.    CoBank has requested the Debtor defer filing anything regarding the sale.

The Debtor has waited more than two weeks while CoBank evaluates various options. The

Debtor believes any further delay would not be beneficial to either the sale process or

maximizing the estate including the maximizing the interests of unsecured and creditors

other than CoBank and, accordingly, has filed this Motion. Further, the Debtor sought

CoBank’s agreement to use cash collateral through July 31, 2020, but CoBank would only

agree to such use through June 30, 2020 – the date Greeley FAB proposes as the outside

date to close the proposed sale. Thus, in exercising its reasonable business judgment, the

Debtor believes it is necessary proceed with this Motion at this time and invites CoBank

and the Committee to work with and collaborate with the Debtor to allow the sale process

to move forward in a timely and expeditious manner.



{Z0315364/1 }                                 12
  Case 20-20111           Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                     Document      Page 13 of 20




                                       RELIEF REQUESTED

A.         Approval of the Bidding Procedures.

           22.      To implement and conduct the Auction, the Debtor must submit bidding and

auction procedures to the Court for approval.

           23.      To maximize the value of its Assets for the benefit of the Debtor’s estate and

its creditors, the Debtor proposes to implement a competitive bidding process designed to

generate maximum recovery. Accordingly, the Debtor seeks the Court’s approval of the

bid procedures (the “Bidding Procedures”) attached hereto as Exhibit A to govern the

process for the sale of substantially all of the Debtor’s Assets (the “Auction Sale”). The

Bid Procedures, if approved, would be part of the case file and would be shared with all

prospective purchasers.

           24.      The following is a summary of the Bidding Procedures, and in the event of a

conflict between the below summary and the Bidding Procedures, the Bidding Procedures

shall control:

                 a. The Debtor is offering the Assets as a package and intends to accept
                    whatever bid (each a “Bid”) constitutes the highest or best offer to
                    purchase the Assets as determined by the Debtor in Its Authorized
                    Discretion (as defined below).

                 b. The Assets will be subject to the Greeley FAB Offer of $10,000,000
                    plus the assumption of the Debtor’s PPP Loan of $3,595,000. As a
                    result, a Bid will only be considered a Qualified Bid (as defined in the
                    Auction Procedures) if it is on terms substantially similar to terms of
                    the Greeley FAB Offer and equal to, or exceeds, $10,250,000. The
                    Greeley FAB Offer shall be deemed a Qualified Bid. If the Debtor
                    does not receive a Qualified Bid other than the Greeley FAB Offer
                    prior to the Bid Deadline (defined below), then the Greeley FAB Offer

{Z0315364/1 }                                      13
  Case 20-20111          Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27        Desc Main
                                    Document      Page 14 of 20



                   shall constitute the highest or otherwise best Qualified Bid (i.e., the
                   Winning Bid as defined below).

                c. No later than two (2) business days after the entry of the Bidding
                   Procedures Order, the Debtor will serve a list (or lists) of Assumed
                   Contracts, if any, in addition to the Initial Assumed Contracts, on all
                   counterparties to such contracts and leases,           notifying such
                   counterparties of the potential assumption by the Debtor and
                   assignment to Greeley FAB or the successful bidder of the Assets at
                   the Sale Hearing (the “Cure Notices”). The Cure Notices shall set
                   forth the “cure” amounts owing on each of the Assumed Contracts,
                   according to Debtor’s books and records and, in accordance with the
                   provisions set forth in the Bidding Procedures, shall be the amounts
                   required to be paid pursuant to 11 U.S.C. § 365(b)(1) (the “Cure
                   Amounts”). Objections, if any, to either the Cure Amounts or the
                   assumption or assignment of these additional Assumed Contracts to
                   Greeley FAB or the successful bidder or adequate assurance of future
                   performance must be filed on or before the objection deadline to the
                   proposed Sale. Objections to the adequate assurance of future
                   performance of a successful bidder (other than Greeley FAB) may be
                   raised at the Sale Hearing.

                d. The bid deadline (“Bid Deadline”) shall be on June [22], 2020 at
                   12:00 p.m. Mountain Time (or such other date as set by the Court).
                   Prospective bidders may elect to submit Bids for the Assets by
                   submitting written offers by executing and electronically delivering to
                   r2 a completed Asset Purchase Agreement (the “Agreement”) that is
                   in a form that will be available in the Data Room.

                e. Following completion of the bidding process, if the Debtor receives a
                   Qualified Bid (as defined in the Bid Procedures) other than the
                   Greeley FAB Offer, the Debtor shall conduct a sale by an auction (the
                   “Auction Sale”) to be held on June [24], 2020 at 9:00 am Mountain
                   Time (or such other date as set by the Court) at the law offices of
                   Markus Williams Young & Hunsicker LLC, 2120 Carey Avenue,
                   Suite 101, Cheyenne, WY 82001. Only parties that have submitted
                   Qualified Bids as defined in the Bid Procedures, and their
                   representatives, will be allowed to attend the Auction. If no Qualified
                   Bids are received, the Debtor will immediately move for the approval
                   of the Greeley FAB Offer.

                f. During the period between the Bid Deadline and the Auction, the
                   Debtor may hold discussions with one or more competing bidders to
                   clarify their Bid(s). Prior to the commencement of the Auction, the
{Z0315364/1 }                                     14
  Case 20-20111          Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27          Desc Main
                                    Document      Page 15 of 20



                   Debtor in Its Authorized Discretion shall designate the Qualified Bid
                   it believes to be the highest and best offer for the Assets (the “Initial
                   Best Bid”).

                g. To participate in the Auction, a prospective bidder must submit a
                   Qualified Bid and a deposit equal to $250,000.00.

                h. Before the commencement of bidding at the Auction, the Debtor will
                   announce its designation of the Initial Best Bid. The Auction shall
                   proceed in the order and manner deemed advisable by the Debtor in
                   Its Authorized Discretion, to promote the most competitive bidding
                   process possible. After the Initial Best Bid is disclosed, subsequent
                   Bids shall be at least $100,000 greater than the previous bid (an
                   “Overbid Increment”). An Overbid Increment may include “Non-
                   Cash Consideration” as that term is defined in the Bid Procedures.

                i. The amount of the Break-Up Fee may be added to and deemed a part
                   of any Bid submitted by Greeley FAB.

                j. The Auction Sale shall continue until there is only one offer that the
                   Debtor in Its Authorized Discretion determines is the highest and best
                   offer for the Assets. In making such a determination, the Debtor may
                   consider: (1) the amount of the purchase price; (2) the form of
                   consideration being offered; (3) the likelihood of the Qualified
                   Bidder’s ability to close a transaction; and, (4) the net benefit to the
                   Debtor’s estate and its creditors.

                k. Upon completion of the Auction Sale, the Debtor shall announce to
                   the Qualified Bidders which bid represents the highest and best offer
                   for the Assets (the “Winning Bid”).

                l. The Debtor reserves the right to designate with respect to the Winning
                   Bid a competing bid (a “Backup Bid”) that shall be substituted for
                   such Winning Bid in the event that the Winning Bidder is unable to
                   consummate the sale with respect to such Winning Bid.

                m. Immediately after its Bid is selected as the Winning Bid, the winning
                   bidder must immediately execute and deliver to the Debtor an
                   addendum to its Agreement that binds the winning bidder to perform
                   its Winning Bid.

                n. Debtor shall present the Winning Bid for approval at a hearing to
                   consider the entry of a sale order (the “Sale Order”) which hearing



{Z0315364/1 }                                     15
  Case 20-20111           Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                     Document      Page 16 of 20



                    shall be set for June __, 2020 [Debtor proposes a hearing after June
                    24 and on or before June 30 if available].

                 o. The Debtor in Its Authorized Discretion reserves the right to modify,
                    augment, or amend the Bid Procedures at any time subject to the
                    approval of the Court, and, without limitation, the Debtor reserves the
                    right to extend, modify or terminate the sale process up until the time
                    of entry of the Sale Order.

                 p. Any actions or decisions to be made by the “Debtor in Its Authorized
                    Discretion” shall be made by r2 as the Court-approved disinterested
                    financial advisor for the Debtor after consultation with the Debtor, the
                    Committee and CoBank.

           25.      Courts have indicated that a trustee’s business judgment is entitled to

substantial deference with respect to the procedures selected to sell assets of the estate. See,

e.g., Official Committee of Subordinated Bondholders v. Integrated Resources, Inc. (In re

Integrated Resources, Inc.), 147 B.R. 650, 656-57 (S.D.N.Y. 1992) (noting that overbid

procedures and break-up fee arrangements negotiated by a debtor are to be reviewed

according to the deferential “business judgment” standard, under which such procedures

and arrangements are “presumptively valid”); In re 995 Fifth Ave. Assocs., L.P., 96 B.R.

24, 28 (Bankr. S.D. N.Y. 1989); In re Lahijani, 325 B.R. 282, 288-89 (9th Cir. BAP 2005).

           26.      A trustee must articulate a valid business justification to obtain court

approval to proceed with asset sales outside of the ordinary course of business under 11

U.S.C. § 363. See, e.g., Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3rd Cir. 1996)

(citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991)).

Here, the proposed Bid Procedures are reasonable, appropriate, and within the Debtor’s

sound business judgment under the circumstances because they will serve to maximize the



{Z0315364/1 }                                      16
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27      Desc Main
                                 Document      Page 17 of 20



value of the estate and are anticipated to enable the Debtor to maximize any distribution to

its creditors.

           27.   The paramount goal in any proposed sale of property of the estate is to

maximize the proceeds received. See, e.g., Four B. Corp. v. Food Barn Stores, Inc. (In re

Food Barn Stores, Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a

primary objective of the Code [is] to enhance the value of the estate”). Courts uniformly

recognize that procedures intended to enhance competitive bidding are consistent with the

goal of maximizing the value received by the estate and therefore are appropriate in the

context of bankruptcy sales. See, e.g., Integrated Resources, 147 B.R. at 659. The Debtor

believes the Bid Procedures establish the parameters under which the value of the Debtor’s

Assets may be tested at the Auction Sale. Such procedures unquestionably will increase

the likelihood the Debtor will receive the greatest possible consideration for the Assets

because they will ensure a competitive and fair bidding process.

           28.   One important component of the Bid Procedures is the overbid requirements.

The initial overbid requirement is necessary to not only compensate the Debtor for the risk

it assumes in foregoing a known, willing and able purchaser (i.e., Greeley FAB), but also

ensures there is an increase in net proceeds to account for the Break-Up Fee. See, e.g., In

re Wintex, Inc., 158 B.R. 540, 543 (D. Mass. 1992) (finding “a debtor may avoid the

increased cost and complexity associated with considering additional bids unless the

additional bids are high enough to justify their pursuit”).




{Z0315364/1 }                                 17
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27      Desc Main
                                 Document      Page 18 of 20



B.         Approval of the Break-Up Fee.

           29.   The law is well-settled that a debtor’s business judgment is entitled to

substantial deference with respect to break-up fee arrangements. In re Integrated

Resources, Inc., 147 B.R. at 657. Without the buyer protections sought herein, Greeley

FAB would likely not be proceeding with this proposed acquisition subject to the Bid

Procedures at this time. Accordingly, the Debtor has agreed to provide, and to seek at this

time, the Court’s approval of certain bid protections for Greeley FAB. In summary, if

Greeley FAB does not submit the Winning Bid but otherwise participates at the Auction,

and the Debtor’s Assets are purchased by another party, Greeley FAB shall be paid no less

than $75,000 and up to an additional $75,000 for out-of-pocket expenses, which will serve

as consideration for the break-up fee (the “Break-Up Fee”). Greeley FAB will not be

entitled to the Break-Up Fee in the event it withdraws or terminates the Greeley FAB Offer

prior to the commencement of the Auction.

           30.   Because Greeley FAB has expended time, energy and resources necessary to

submit a stalking horse bid, the Debtor has agreed to provide, and seek the Court’s approval

of, the Break-Up Fee.

           31.   The Debtor believes the Break-Up Fee, which is less than 1.2% of the total

consideration offered by Greeley FAB is fair and reasonable in view of the analysis and

negotiations undertaken by Greeley FAB. If the Break-Up Fee is triggered, Greeley FAB’s

efforts will have directly influenced the chances the Debtor will receive the highest or

otherwise best offer for the Assets. Accordingly, the Break-Up Fee is within the Debtor’s

sound business judgment.

{Z0315364/1 }                                 18
  Case 20-20111       Doc 129    Filed 05/20/20 Entered 05/20/20 12:40:27         Desc Main
                                 Document      Page 19 of 20



           32.   The Debtor asserts the Break-Up Fee is normal, and often, a necessary

component of a sale outside the ordinary course of business under 11 U.S.C. § 363. See,

e.g., In re Integrated Resources, Inc., 147 B.R. at 659 (finding such procedures “encourage

bidding and maximize the value of the debtor’s assets”). Moreover, the amount of the

Break-Up Fee is reasonable and appropriate considering the size and nature of the Sale of

the Assets and the efforts that have been and will be expended by Greeley FAB. See, e.g.,

In re Financial News Network, 980 F.2d 165, 167 (2nd Cir. 1992) (approving over 5%

break-up fee); In re O’Brien Envtl. Energy, Inc., 181 F.3d 527, 536 (3rd Cir. 1999) (noting

combined break-up fee and expense reimbursement of approximately 4-5% was “within

the range of fees approved by some courts”).

           33.   In sum, the Debtor’s ability to offer the Break-Up Fee to Greeley FAB

enables the Debtor to ensure the sale of substantially all of the Assets to Greeley FAB is at

a price they believe to be fair while, at the same time, provides the Debtor with the potential

of even greater benefits to the estates. If another bidder other than Greeley FAB is chosen,

the Break-Up fee will be funded with the initial overbid requirement and result in an

enhanced sale value for the Assets.

                                          NOTICE

           34.    This Motion and an opportunity to object is being provided to all parties on

the Limited Service List approved by the Court. In addition, notice of this motion and an

opportunity to object is being provided to all parties on the Debtor’s creditor matrix. The

Debtor submits this notice is reasonable and appropriate under the circumstances.



{Z0315364/1 }                                 19
  Case 20-20111       Doc 129   Filed 05/20/20 Entered 05/20/20 12:40:27    Desc Main
                                Document      Page 20 of 20



           WHEREFORE, the Debtor respectfully request that the Bankruptcy Court enter an

order: (A) approving the Bid Procedures attached hereto as Exhibit A; and, (B) approving

the Break-Up Fee as contemplated and defined herein, and for such further and additional

relief as the Bankruptcy Court deems proper.

Dated: May 20, 2020

                                           MARKUS WILLIAMS YOUNG AND
                                           HUNSICKER LLC

                                           By: /s/ Bradley T. Hunsicker
                                           Bradley T. Hunsicker (WY Bar No 7-4579)
                                           2120 Carey Avenue, Suite 101
                                           Cheyenne, WY 82001
                                           Telephone: 307-778-8178
                                           Facsimile: 307-638-1975
                                           Email: bhunsicker@markuswilliams.com

                                           Counsel for the Debtor and Debtor-in-
                                           Possession Mountain States Rosen, LLC




{Z0315364/1 }                                20
